Citation Nr: 1738894	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease with spondylosis.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified at a Board hearing in April 2015 before the undersigned.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board remanded this appeal in July 2015 to obtain records and for a VA examination.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2017 post-remand brief, the Veteran contends that since his October 2015 VA examination his symptoms caused by his lumbar spine disability have worsened.  Moreover, contrary to the findings of the previous VA examination, the Veteran further contends he has severe and frequent flare-ups, which impact the function and range of motion of his lumbar spine; during a flare-up, he is unable to forward flex beyond 30 degrees because of the pain, weakness and fatigability; and he requires bed rest as a result of his intervertebral disc syndrome and radiculopathy.  The Veteran believes he warrants a current examination to determine the etiology and current level of severity of his condition, as the available evidence is too old to evaluate adequately the state of the condition.

The Board has reviewed the file and notes the addition of clinical records subsequent to the last examination.  These contain active range of motion findings that do tend to indicate worsening.  For example, forward bending is noted at one point to be to 25 degrees with pain; it had been to 50 degrees on VA examination in October 2015.  Unfortunately, the clinical records, while supporting the Veteran's statements as to worsening symptoms, are not sufficiently complete to enable adjudication at present.  For example, the clinical records do not address any additional functional limitation during periods of flare-up.

The Veteran's assertions are specific and speak directly to the rating criteria at issue.  The Board cannot determine whether an increased rating is warranted without the record reflecting current findings upon examination from which it can discern the severity and extent of the Veteran's disability.  See 38 C.F.R. § 3.326(a).  See also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, the claim must be remanded for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran or his representative for information pertaining to the Veteran's treatment for his lumbar spine disability at any VA medical facilities since the latest submission of VA treatment records to the claims file.  Additionally, ask the Veteran for information pertaining to any private treatment for his lumbar spine disability.  Obtain the medical records pertaining to the above treatments not yet associated with the claims file.  Associate those treatment records with the claims file.

2.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

3.  After all additional records pertaining to the Veteran's lumbar spine disability have been obtained and associated with the claims file, schedule the Veteran for a lumar spine examination with an appropriate VA examiner.  The electronic claims folders should be available to the examiner prior to the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

The examiner should note that the October 2015 VA examination included findings of mild radiculopathy in the left lower extremity and the left side, with the involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner is requested specifically to include in his findings whether radiculopathy (1) is now present and (2) whether it is due to the Veteran's service-connected lumbar spine disability and report his findings accordingly.

4.  The examiner is requested to note affirmatively that the claims file, including any new development in the file, has been reviewed.

5.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




